DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Pixton et. al. (US 9826153).

Regarding claim 1 Pixton teaches (figs. 1-6) an optical triplet comprising:

where the optical triplet is configured to simultaneously output two different fields of view selectable by type of light (col. 4, lines 29-40).

Regarding claim 2 Pixton teaches (figs. 1-6) an optical triplet, where the space between each lens is less than 10 millimeters (see fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pixton et. al. (US 9826153) in view of Cook (US 2012/0229914).

Regarding claim 3 Pixton teaches (figs. 1-6) an optical triplet, except where the two different fields of view are selectable by spectrum.
Cook teaches where the two different fields of view are selectable by spectrum (Para. 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the optical system of Pixton with a variable filter as .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pixton et. al. (US 9826153) in view of Wood et. al. (US 2011/0134249).

Regarding claim 6 Pixton teaches (figs. 1-6) an optical triplet, except where the two different fields of view are selectable by polarization.
Wood teaches where the two different fields of view are selectable by polarization (para. 0083).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the optical system of Pixton with a variable filter as taught by Wood for the benefit of increased clarity with decreased interference from various wavelengths.

Allowable Subject Matter
Claims 13 -20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the structural and filter structure of the triplete system to produce a NFOV and a WFOV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claims 4-5. And 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Robert E. Tallman/           Primary Examiner, Art Unit 2872